Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer periphery part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "lattice-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 7 depends on claim 6; and hence is also rejected.
Claim 1 recites “the cleaner unit is configured to cause outside air to swirl” in line 3.  It is not clear that what structural feature would cause the outside air to swirl.
Claims 2 and 4-7 depend on claim 1; and hence are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 3078650; hereinafter Anderson) in view of Morgan (US 20100242423) and Bates, Jr. (US 10323375).
As regarding claim 1, Anderson discloses the claimed invention for a cleaner unit for a cyclone air cleaner, the cleaner unit comprising a filter paper (2 and col 2 ln 21) and a resin net (screen 10), wherein the cleaner unit has a cylindrical shape and is configured to cause outside air to swirl around an outer periphery of the cleaner unit and to be introduced through the filter paper into a hollow part defined inside the filter paper so as to remove dust, and the filter paper has an outer periphery covered by the resin net including an outer periphery part and a plurality of mesh openings. 
Anderson does not disclose at least the outer periphery part being made of a resin.  Morgan teaches at least the outer periphery part being made of a resin ([0035] – plastic is polypropylene).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide at least the outer periphery part being made of a resin as taught by Morgan in order to enhance resilient support of filtration media.

As regarding claim 2, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention except for wherein each of the mesh openings has corner parts each forming a curved surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the mesh openings has corner parts each forming a curved surface in order to enhance filtration performance, since it held that the shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.  Where patentability is said to be based upon particular chosen shape (curved corner) or upon another variable recited in the claim, the applicant must show that the chosen shape (curved corner) are critical and unexpected results.
As regarding claim 4, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the filter paper includes bent filter paper (col 2 ln 15-21).
As regarding claim 5, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein a 
As regarding claim 6, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention for wherein the resin net includes linear members that linearly extend and intersect with each other in a lattice-like manner (lattice has screen or mesh has lattice pattern), and an outer periphery part of the resin net is formed by the linear members.
Anderson as modified does not disclose the mesh openings are surrounded by the linear members.  The shape (square or rectangular opening would have linear members) of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.
As regarding claim 7, Anderson as modified discloses all of limitations as set forth above.  Anderson as modified discloses the claimed invention except for wherein each of the mesh openings of the resin net has a width dimension d1 from 1.0 to 1.5 mm and a height dimension d2 from 1.0 to 1.8 mm, a line width W of each of the linear members is set within a range of 0.2 to 0.8 mm, and the resin net has an aperture ratio of 40 to 60%.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein each of the mesh openings of the resin net has a width dimension d1 from 1.0 to 1.5 mm and a height dimension d2 from 1.0 to 1.8 mm, a line width W of each of the linear members is set Where patentability is said to be based upon particular chosen width, height, line width, aperture ratio or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical and unexpected results.
Response to Arguments
Applicant's arguments filed 07/16/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that Anderson, Morgan or Bates, Jr. (alone or in combination) fails to disclose or teach or suggest the resin net being formed of a wire mesh covered with the resin.
However, Anderson as modified clearly discloses or teaches or suggests the resin net (screen 10) being formed of a wire mesh covered with the resin (Bates, Jr. – claim 2: wire mesh coated with plastic, resin).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DUNG H BUI/           Primary Examiner, Art Unit 1773